Citation Nr: 0419250	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  96-31 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), from July 
13, 1994, to March 24, 1997.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD, from March 25, 1997, to April 24, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1974.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that granted entitlement to service 
connection for PTSD and assigned a 10 percent rating 
effective July 13, 1994.  

In April 1996, the veteran and his spouse appeared at the San 
Diego RO and testified at a personal hearing before a Hearing 
Officer.  A transcript of the hearing is of record. 

In an April 1996 Hearing Officer decision, a 50 percent 
rating for PTSD was assigned, effective July 13, 1994.  In 
July 2001, the RO assigned a 70 percent rating effective 
March 25, 1997, and a 100 percent rating effective April 25, 
2001.  The matter, however, remains on appeal because the 
currently assigned staged ratings represent less than the 
maximum benefit available under VA laws and regulations.  See 
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT 

1.  From July 13, 1994, to March 24, 1997, the veteran's PTSD 
did not result more nearly in severe impairment of an ability 
to establish or maintain effective or favorable relationships 
or severe impairment in the ability to obtain or retain 
employment.

2.  From November 7, 1996, to March 24, 1997, the veteran's 
PTSD did not result more nearly in occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.

3.  From March 25, 1997, to April 24, 2001, the veteran's 
PTSD did not result more nearly in total occupational and 
social impairment, virtual isolation in the community, or a 
demonstrable inability to obtain or retain employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD, from July 13, 1994, to March 24, 1997, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

2.  The criteria for a disability rating in excess of 70 
percent for PTSD, from March 25, 1997, to April 24, 2001, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of a July 2001 development 
letter, which informed the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claim; information and evidence that VA would seek to obtain 
on his behalf; information or evidence that he was expected 
to provide; and asked him to provide information and/or 
evidence in his possession to VA.  

The claim was filed by the veteran and adjudicated by the RO 
prior to the enactment of the VCAA.  Therefore, adequate 
notice to the veteran, as required by 38 U.S.C. § 5103(a), 
was not provided on this issue until after the initial 
unfavorable decision by the agency of original jurisdiction.  
Assuming for the sake of argument that pre-decision notice is 
required, any defect in this regard is harmless error in the 
present case.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
Development of the claim has been ongoing since 1996 and has 
included conducting a hearing, ordering multiple VA 
examinations, and obtaining all identified and pertinent 
evidence.  As a result of this development, the veteran's 
PTSD has been given a significantly higher rating than was 
initially assigned.  That the veteran's PTSD has been rated 
as 100 percent disabling effective April 25, 2001, obviates 
the need for development for more recent evidence, e.g., 
updated treatment records or new VA examination.  Under the 
facts of this case, "the record has been fully developed."  
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).  There is 
no indication that disposition of the veteran's claim would 
have been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The development letter sent to the veteran in July 2001 
properly notified him of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Although the letter requested a response within 
60 days, the letter expressly notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  An 
amendment to the VCAA was enacted clarifying that the one-
year period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The record contains a copy of all relevant, 
identified records, and the veteran has not identified any 
pertinent, outstanding evidence requiring further VA 
development.  The Board remanded the matter in November 1998 
for additional development, and it has been completed.  The 
veteran did not directly respond to the July 2001 VCAA 
development letter, but he has indicated that his PTSD 
treatment has been conducted solely by VA, and treatment 
records for the periods in question have been obtained.  The 
veteran identified Social Security Administration (SSA) 
records as outstanding evidence, but SSA indicated they have 
no available records.  VA examinations were conducted in 
December 1994 and May 1999.  Based on the above development, 
no further assistance to the veteran is required.   


II.  Evaluation of PTSD

In May 1995, the RO granted entitlement to service connection 
for PTSD, and the veteran expressed disagreement with the 10 
percent evaluation assigned at that time.  The appeal being 
from the initial rating assigned upon awarding service 
connection, the entire body of evidence is for equal 
consideration, and it is necessary to determine whether the 
veteran has at any time since his original claim met the 
requirements for a higher disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's PTSD is rated under DC 9411, which makes use of 
the general rating formula for mental disorders.  During the 
course of the period covered by this appeal, the provisions 
of the general rating formula were revised.  Specifically, on 
October 8, 1996, VA published a final rule, effective 
November 7, 1996, to amend the section of the Schedule for 
Rating Disabilities dealing with mental disorders.  61 Fed 
Reg. 52,695 (Oct. 8, 1996).  The RO has considered both the 
old and the new regulations.  

According to VAOPGCPREC 7-2003, when a new statute is enacted 
or a new regulation is issued while a claim is pending before 
VA, VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Statutes and regulations are presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
such retroactivity.  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994); Regions Hospital v. Shalala, 522 U.S. 448 
(1998); Kuzma, supra.

In the current case, whether or not the new rating criteria 
has retroactive effect is irrelevant.  As discussed below, 
the evidence does not provide any basis for the award of an 
increased evaluation under either the old or new rating 
criteria at any time during the appeal period. 

Under the version of DC 9411 in effect prior to November 7, 
1996, a 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent rating is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired; the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

A 100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132 
(1996); see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411, for a 100 percent rating were each independent 
bases for granting a 100 percent rating).

Effective November 7, 1996, the provisions of DC 9411 provide 
that a 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  

A 100 percent rating is warranted for total social and 
occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (2003).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorder, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).

The Board has reviewed all the evidence of record, keeping in 
mind that the Court issued important guidance in the 
application of the psychiatric rating criteria.  The Court 
held that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court also stated that the analysis should not 
be limited solely to whether the claimant exhibits the 
symptoms listed in the rating scheme and that it is 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The competent evidence shows the severity of the veteran's 
PTSD from July 13, 1994, to April 24, 2001, is appropriately 
evaluated by the currently assigned staged ratings and that a 
higher evaluation is not warranted for any period within that 
timeframe.  The evidence as discussed below reflects the 
veteran maintained a level of meaningful social activity and 
that he was employed for nearly the entire period under 
consideration, such that treating and examining physicians 
have assessed no more than mild to moderate impairment during 
the periods at issue.

The December 1994 VA PTSD examination report documents the 
veteran was not at that time in treatment for his PTSD 
symptoms.  The veteran reported his subjective complaints to 
include guilt, anxiety, irritability, temper outburst, and 
loss of interest in activities, but he also reported that he 
generally has loving feelings, goes out to dinner with his 
wife, and has a large circle of friends with whom he 
socializes with regularly.  The examiner noted the veteran 
was not isolated or withdrawn and did not experience 
hallucinations or delusions.  Although the examiner commented 
that the veteran was having trouble with his job due to 
irritability and tension, the examiner also described the 
veteran's employment history as rather steady.  The veteran's 
PTSD was characterized as moderate in severity, with a GAF 
score of 60.

In his June 1995 notice of disagreement, the veteran stated 
he was unable to hold a steady job.  In a February 1996 
statement from the veteran's son and an April 1996 letter 
from the veteran's spouse, the veteran's family related that 
the veteran's PTSD symptoms essentially prevented him for 
many years from providing adequate financial and emotional 
family support.   

A June 1995 Vista Vet Center treatment note indicates the 
veteran reported quitting a job due to an inability to get 
along with others; the veteran was described by the therapist 
as constrained, withdrawn, and emotionally blunted, but the 
veteran also exhibited intelligence, sensitivity, and 
concern.  A July 1995 treatment note shows the veteran was 
again employed, despite feelings of family-related guilt, 
prompting the therapist to assess clinical depression.  
Submitted at the April 1999 hearing as evidence was a list of 
the veteran's employers from 1974 to the present.  Although 
33 employers were listed, the total time spent at these jobs 
establish he has not had any extended period of unemployment 
since service separation.  This evidence in particular weighs 
heavily against a higher evaluation.  See 38 C.F.R. § 4.130 
(1996).  

A January 1996 letter from treating clinical psychologist 
Sharon Atkinson, Ph.D., shows the veteran and his spouse 
attended seven marital therapy sessions.  At their last 
session, however, they reported significant improvement and 
planned to reunite.  
The veteran testified at the April 1996 hearing that his PTSD 
symptoms were "about the same" as when he was seen in 
December 1994 by the VA examiner.  Transcript, p. 18.  

In March 1997, mental status examination disclosed a neatly 
dressed veteran, fully oriented with intellectual/cognitive 
functioning intact.  His mood was slightly dysphoric, and 
there was some inappropriate affect, but speech was within 
normal limits, thinking was coherent, and hallucinations, 
paranoia, suicidal or homicidal ideations were denied.  Also, 
memory and recall were fair, and insight and judgment were 
adequate.  The only GAF score for 1997 was not assigned until 
December, when a GAF of 60 was assessed.  In April, May, and 
July 1998 clinic notes, a GAF of 65 was assigned, indicative 
of only mild symptoms.  See DSM-IV.  In clinic notes from 
October to December 1998, a GAF of 60 was again assigned.  

In April 1999, the veteran's GAF score dropped to 55, but he 
remained employed at that time.  VA examination in May 1999 
revealed the veteran watches television, sleeps without 
nightmares, and maintains contact with a few friends from 
service.  Mental status examination was only positive for an 
observation that the veteran was tense and clinically 
dysthymic.  The examiner noted the veteran was able to 
maintain his job, earning $20,000 a year, with no periods of 
remission and a tendency not to lose time from work.  At the 
time of the May 1999 VA examination, the veteran was working 
as a custodian, a job he had held for two years at the time 
of examination.  A GAF score of 60 was assigned, reflecting 
moderate symptoms.

In December 1999, the veteran's GAF score was 55, and he was 
still employed.  In February 2000, the veteran told his 
treating physician that he was looking forward to visiting 
his son in Montana.  June and October 2000 clinic notes 
continue the assignment of 55 as the GAF score.  January and 
March 2001 clinic notes show the veteran continued to work as 
a school custodian, the same job he had held since 1997.  
Treatment records reflect the veteran's PTSD symptoms did not 
significantly worsen until April 2001 when he experienced a 
period of decompensation at work and was subsequently 
admitted in May 2001 for inpatient psychiatric treatment. 

The Board has considered the lay statements of record from 
the veteran and his family members describing the severity of 
the veteran's PTSD for the periods in question, but neither 
the Board nor laypersons can render opinions requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

As discussed above, the VA examiners and treating physicians 
document social and employment activity entirely inconsistent 
with higher evaluations for either period in question.  From 
July 1994 to March 1997, there were no findings of severe 
impairment in social and industrial adaptability.  Rather, 
the veteran maintained a relationship with his family and was 
assigned a GAF score of 60, representing only moderate 
difficulty in social and occupational functioning.  Nor did 
the evidence support a finding of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood (from 
November 1996 to March 1997).  For example, on VA examination 
in December 1994, the veteran was oriented, casually dressed, 
and had good cognitive testing and memory.  The examiner 
indicated that the veteran did not demonstrate severe 
symptoms.  

From March 1997 to April 2001, the veteran's GAF scores 
ranged from a low of 55 to a high of 65, reflecting only mild 
to moderate social and industrial impairment.  Accordingly, a 
disability rating in excess of 70 percent, under either the 
old or new rating criteria, is not warranted.

The benefit-of-the-doubt doctrine is inapplicable here 
because the preponderance of the evidence is against the 
claim for a higher evaluation for PTSD, and it must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder, from July 13, 1994, to 
March 24, 1997, is denied.

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder, from March 25, 1997, to 
April 24, 2001, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



